DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. Applicant argues that the prior art as applied fails to disclose the metallic layer and the composite layer defining a wall resistant to a differential air pressure across the wall, applicant cites the perforations as evidence to this point along with the membrane being described as air permeable. 
Examiner disagrees as even with the perforations and the air permeability   there will be a degree of resistance to the air pressure differential.  Permeability describes the degree to which something may pass, impermeable is not recited in the claims and as such not requisite. 
The prior art as applied therefor meets the limitations as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-2, and 4 are rejected under 35 U.S.C. 102a1 as being anticipated  by Snyder (US4926963).
With respect to claim 1 Synder discloses an aerospace component comprising the following structurally-integrated layers:
A metallic layer (12); and

With respect to claim 2 Snyder further discloses wherein the metallic layer comprises a perforated sheet (see perforations 13).
With respect to claim 4 Snyder further discloses wherein the metallic layer comprises any one of the following: copper, a nickel based alloy, a titanium alloy, and a ferrous alloy (stainless steel is a ferrous alloy see column 3 lines 30-40).
Claim Rejections - 35 USC § 103
2. Claims 3,5-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US4926963).
With respect to claim 3 Snyder discloses the invention as claimed except expressly wherein the
metallic layer is amesh. Snyder does disclose the use of a metallic mesh (18) in the panel. As a metallic mesh member is a known air permeable metallic member it would have been obvious to one of ordinary skill in the art to use the known layer as the metallic layer.
With respect to claim 5 Snyder discloses the invention as claimed except expressly the use of
carbon fibers. A polymer is disclosed as the matrix (column 3 lines 45-50). The use of carbon fibers as the specific type of ceramic reinforcing fibers would have been obvious as such fibers are known in the art of structural components. It has been held to be within the general skill of a worker in the art to select a known materialon the basis of its suitability for the intended use as a matter of obvious design choice. Inre Leshin, 125 USPQ 416.

ceramic fibers) disposed between the metallic layer and the composite layer. While not expressly disclosing a lower thermal conductivity than the composite material. Snyder discloses the use of ceramic fibers which are capable of withstanding high temperatures in locations adjacent to hot areas (column 5 lines 1-5) but is silent as to the temperature resistance of the other fibrous materials. From this disclosure it would be readily understood by one of ordinary skill that Snyder wished to protect the deeper layers from the high temperatures. One would therefor provide the protective layer with a
 thermal conductivity that was relatively low so that the heat does not transfer to the deeper layers which are less thermally resistant.
With respect to claim 7 Snyder further discloses the fiber reinforced composite material comprises one of glass fibers (column 3) and a polymer fiber in a polymer matrix material. 
With respect to claim 8 Snyder discloses multiple metallic layers (layer 12, layer 18 and layer 24) in the aerospace component. It would have been obvious to one of ordinary skill in the art to arrange the layers in any combination. This would have been a simple rearrangement of the parts which have a finite number of sequences to attempt. Further it has been held that rearranging parts of an invention involves only routine skill in the art. In reJapikse, 86 USPQ 70.
With respect to claim 9 regarding the selection of copper per se, it would have been obvious to
select any known metal material. Copper is a well known metal material which does not rust. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 10 Regarding the metallic layers having openings, both a screen or mesh type structure as taught by layer 18 and the plate element 12 with perforations 13 would meet such a requirement.

With respect to claim 21 as Snyder discloses the aerospace component as being part of an acoustic liner, it would have been obvious to use as the backing sheet as this would only be a rearrangement of the components, as the teachings of Snyder are already part of the acoustic liner. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837